Exhibit 23.2 CONSENT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM We consent to the incorporation by reference in the Registration Statement (Form S-8) of Hewlett-Packard Company pertaining to the: ● Amended and Restated 3Com Corporation 2003 Stock Plan, ● Amended and Restated 3Com Corporation 1994 Stock Option Plan, ● Amended and Restated 3Com Corporation 1983 Stock Option Plan, ● 3Com Corporation Director Stock Option Plan, ● 3Com Corporation Stand Alone Stock Option Agreement with Saar Gillai, ● 3Com Corporation Stand Alone Restricted Stock Agreement with Saar Gillai, ● 3Com Corporation Stand Alone Stock Option Agreement with Ronald A. Sege, ● 3Com Corporation Stand Alone Restricted Stock Agreement with Ronald A. Sege, ● 3Com Corporation Stand Alone Stock Option Agreement with Jay Zage, and ● 3Com Corporation Stand Alone Restricted Stock Agreement with Jay Zager; of our reports dated December 17, 2009, with respect to the consolidated financial statements and schedule of Hewlett-Packard Companyand the effectiveness of Hewlett-Packard Company's internal control over financial reporting included inits Annual Report (Form 10-K) for the year ended October 31, 2009, filed with the Securities and Exchange Commission. /s/ ERNST & YOUNG LLP San Jose, California April 22, 2010
